In an action to compel the removal of advertising signs located within 200 feet of an arterial highway in the City of New York, the appeal is from a judgment entered after trial dismissing the complaint on the merits. Judgment reversed upon the law, with costs, and judgment granted in favor of appellant directing respondents' to remove the signs within 60 days after the service of a copy of the judgment to be entered on the order hereon, and enjoining respondents from maintaining such signs after said 60-day period. The findings of fact are affirmed. The erection of the advertising signs at a location within 200 feet of an arterial highway, as designated 'by the City Planning Commission of the City of New York, constitutes a violation of section 21-B of the Zoning Resolution of the City of New York, adopted June 28, 1940. Nolan, P. J., Wenzel and Ughetta, JJ., concur; Beldoek and Hallinan, JJ., dissent and vote to affirm, with the following memorandum: If these signs had been originally erected in the place where they are now located, there is no question that there could be no legal objection thereto. In our opinion, the relocation of these signs on the same property for which the permits were originally issued was not an erection or structural alteration in violation of section 21-B of the zoning resolution. The fact that the relocation of the structure was done piecemeal and not by moving the entire structure at once should make no difference. [12 Misc 2d 841.]